Citation Nr: 1030495	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2   Entitlement to an initial rating in excess of 30 percent for 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which denied entitlement to service connection for GERD and 
granted service connection for tension headaches, assigning a 10 
percent disability evaluation, effective March 25, 2005.

In a January 2007 rating decision, the RO increased the Veteran's 
disability evaluation for tension headaches to 30 percent, 
effective March 25, 2005.  Since this increase did not constitute 
a full grants of the benefits sought, the matter of a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  In December 2008, the Board remanded this case.  The 
development requested by the Board was accomplished, as the 
Veteran was afforded VA examination in March 2009 and her recent 
treatment records were obtained.


FINDINGS OF FACT

1.  GERD is not attributable to service.  

2.  The Veteran does not have very frequent completely 
prostrating and prolonged headache attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  GERD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
tension headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Part 4, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated in March 2005 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  A March 2006 letter also notified her that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess.  Although the March 2006 letter was not sent prior 
to the initial RO decision on the claim, the claim was 
readjudicated in a January 2007 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

With regard to the higher rating claim, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided was legally 
sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  The Veteran was also afforded VA examination 
in March 2009, in accordance with the Board's December 2008 
remand instructions.  38 C.F.R. § 3.159(c)(4).  The examinations 
are adequate as the claims file was reviewed, the examiners 
reviewed the pertinent history, examined the Veteran provided 
findings in sufficient detail, and provided rationale.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating her claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reveals that in October 
1980, the Veteran reported having tightness in the breast 
area/chest pain.  There was no nausea or vomiting.  There was no 
history of prior chest pain.  Pressure on the costo-chondral 
cartilage reproduced the pain exactly.  The assessment was 
osteochondritis.  An October 1980 examination revealed a normal 
abdomen and viscera.  The Veteran was discharged from service in 
April 1984.  

In March 2005, the claim of service connection for GERD was 
received.  In conjunction with her claim, the Veteran was 
afforded a VA examination in July 2005.  She related that her 
GERD started in 1982.  Physical examination resulted in a 
diagnosis of GERD.  The examiner did not provide an opinion 
regarding the date of onset or etiology of that disorder.  

In March 2009, the Veteran was afforded another VA examination.  
Again, she reported that she began having GERD during service.  
The claims file was reviewed.  The VA examiner provided an 
opinion that the Veteran's GERD was not caused by or a result of 
active service nor was it related to disease or injury during 
service.  The examiner indicated that there was no evidence of 
in-service occurrence or treatment for GERD.  The examiner noted 
that at the time of the Veteran's in-service treatment for chest 
pain, the examiner was able to reproduce the pain exactly with 
pressure on the costo-chondral cartilage which was not typical of 
GERD symptomatology.  The examiner cited to medical authority for 
that opinion.  In addition, it was noted that the Veteran was 
given aspirin which aggravates symptoms of GERD, but was negative 
for that; there was no further documentation for complaints of or 
treatment for chest pain.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
her through her sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to report that she has had 
gastrointestinal problems as that it the type of physical 
abnormality that can be observed.  However, she is not competent 
to assess whether her inservice chest pain represented 
gastrointestinal versus cardiac versus other manifestations.  
Rather, the VA medical examiner's opinion is more probative in 
that regard because the examiner is a medical expert.  The VA 
examiner reviewed the inservice records which showed 
costochondritis, not gastrointestinal nor cardiac pathology.  The 
VA examiner concurred with the impression of the inservice 
examiner and provided an explanation for this opinion.  The Board 
attaches significant probative value to the VA opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).

In essence, the examiner indicated that what the Veteran thought 
was GERD, was actually not GERD.  Thus, while the Veteran's 
report of symptoms was certainly competent, her personal 
assessment of their etiology was not competent.  

On contrast, the VA examiner's opinion was based on review of the 
Veteran's claims file, to include the inservice complaints of 
chest pain and examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's 
opinion, rendered by a medical professional, is afforded 
significant probative weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)  Thus, 
the VA examiner's opinion is afforded more probative value than 
the Veteran's personal opinion.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

Accordingly, service connection for GERD is not warranted as the 
probative evidence shows that it did not have its onset during 
service and is not attributable to service.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the Veteran's claim, and it must be denied.


Rating for Tension Headaches

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, there has not been a 
material change in the disability level and a uniform rating is 
warranted.

In March 2005, the claim of service connection for headaches was 
received.  In conjunction with her claim, the Veteran was 
afforded a VA examination in July 2005.  She related that the 
pain was located at her forehead in the temple areas.  It 
radiated to the neck sometimes and was throbbing in nature.  
There was occasional nausea.  She indicated that she had 
headaches 3 times per month, took Motrin, and rested in a dark 
room for a few hours.  They lasted 3-4 hours.  She had missed 
about 7 days from work.  The prior year, she had gone to the 
hospital once for a headaches, was given a shot, and was given a 
suppository for nausea.  She also had fatigability with the 
headaches as well as blurred vision for a few minutes (her eye 
examination was normal).  The diagnosis was chronic intermittent 
headaches, possible tension rather than migraine, possibility of 
depression.  It was noted that the Veteran worked full-time as a 
clerk administrator.  She had increased absenteeism due to the 
headaches which was a significant effect.  

October 2005 records from Richard A. Walker, M.D. noted that the 
Veteran had a past history of headaches.  April and August 2006 
records of Morgan Campbell, M.D., reflect a diagnosis of migraine 
headaches.  The Veteran reported a history of headaches located 
in the right frontal or left occipital regions, associated with 
blurry vision and dizziness.  The headaches had overall good 
improvement after the initiation of Elavil and Metopropil.  In 
April 2006, she indicated that she had a significant headaches at 
work the week before.  In August 2006, she reported having three 
bad headaches in the last 3-4 months.  Neurological evaluation 
revealed normal findings.  

In August and September 2006, the Veteran reported that she had 
3-4 incapacitating migraine headaches per month.  VA outpatient 
records revealed complaints of headaches in December 2005.  In a 
December 2006 letter, Dr. Walker indicated that the Veteran had 
chronic sinusitis and allergic rhinitis which were major triggers 
for her headaches.  At present, her headaches occurred 5-6 times 
per month and were moderately severe.  During the height of her 
headaches, it might be necessary for her to miss several days 
from work.  An April 2008 VA outpatient records noted that the 
Veteran had headaches with dizziness and other symptoms.  August 
2008 through November 2008 records noted that headaches were an 
active problem.   A July 2008 medical prescription of Dilip V. 
Shah, M.D., indicated that the Veteran was placed on Relpax for 
her headache disorder.  

In March 2009, the veteran was afforded a VA examination.  She 
related that she had headaches approximately once per week which 
had increased in intensity and were now accompanied by 
lightheadedness, dizziness, nausea, and sensitivity to noise.  
The headaches lasted 1-2 days.  The Veteran reported that 
slightly less than 1/2 of the headaches were prostrating and she 
was absent from work 2-3 times per month.  She was taking 
medication for the headaches, her response to treatment had been 
fair.  

The diagnosis was migraine headaches.  The effect of her 
occupation was significant due to increased absenteeism.  She had 
decreased concentration, weakness or fatigue, and pain.  With 
regard to the effect of the headaches on usual daily activities, 
they prevented chores, shopping, exercise, sports, recreation, 
and traveling; they had a moderate effective on bathing, 
dressing, and grooming they did not effect feeding or toileting.  
A computerized tomography (CT) was unremarkable.  The examiner 
provided an opinion that the migraine headaches were prostrating 
approximately twice monthly and had a mild impact on her ability 
to work.  

Thereafter, the Veteran indicated that the headaches did affect 
her ability to earn a living because she had them once a week and 
missed work.  In addition, they affected her concentration and 
productivity.  Her nausea and inability to be in a lighted area 
or around sounds also reduced her productiveness at work.  She 
related that she missed work for several days at a time during 
the prostrating attacks.  

The Schedule for Rating Disabilities does not include a 
disability specifically for tension headaches.  Therefore, the 
Veteran's headache disorder is rated analogous to migraine 
headaches under Diagnostic Code 8100, which provides for a 30 
percent with characteristic prostrating attacks occurring on 
average of once a month over the last several months; and a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board also notes 
that while the Veteran's headaches have been described as being 
"migraine" rather than "tension," they will be rated as part 
and parcel of the same headache disorder.  

To recap, on VA examination in July 2005 the Veteran reported 
having incapacitating headaches 3 times per month and that she 
had missed about 7 days from work.  
In August 2006, she reported having three bad headaches in the 
last 3-4 months; in August and September 2006, she reported that 
she had 3-4 incapacitating migraine headaches per month.  In 
December 2006 letter, it was noted that her headaches occurred 5-
6 times per month and were moderately severe and that during the 
height of her headaches, it might be necessary for her to miss 
several days from work.  At the time of the most recent VA 
examination in March 2009, the Veteran related that she had 
headaches approximately once per week and that slightly less than 
1/2 of the headaches were prostrating, and she was absent from work 
2-3 times per month.  The examiner provided an opinion that the 
migraine headaches were prostrating approximately twice monthly 
and had a mild impact on her ability to work.  

Upon review of the evidence of record, the Board finds that the 
evidence more nearly approximates the criteria for a 30 percent 
rating as it demonstrates characteristic prostrating attacks 
occurring on an average of 2-4 times a month over the period on 
appeal, with more frequent daily headaches of lesser severity.  
However, the evidence does not demonstrate very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability, reflective of a 50 percent rating.

The Board notes that the Veteran has an average of anywhere from 
2 to 4 prostrating attacks per month and she loses on average 2-3 
days of work per month.  While she reported headaches occurring 
5-6 times per month in December 2006 letter, these were described 
as moderately severe as opposed to prostrating.  Regardless, the 
Veteran is employed full-time and the VA examiner provided an 
opinion that the industrial impact was mild.  The next higher 
criteria required very frequent attacks producing severe economic 
inadaptability.  While the headaches, when they occur at their 
worst, inhibit work, they do not cause severe economic 
inadaptability because they do not result in frequent loss of 
time from work.  Again, the Veteran misses, on average, 2-3 days 
of work per month.  The Board acknowledges that VA regulations do 
not define the meaning of "productive of severe economic 
inadaptability."  Pierce v. Principi, 18 Vet. App. 440 (2004) 
(requiring the Board to explain how the migraine rating criteria 
was applied to the Veteran's vascular headaches).  However, the 
Court has indicated that, while there need not be a showing of 
unemployability (Pierce, supra at 445), at a minimum, there 
should be an indication that the headaches interfere with the 
ability to earn money from work.  The Veteran is employed full-
time and there is no such evidence in the record.  As such, the 
criteria for a 50 percent rating are not met.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 30 
percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's headaches with the 
established criteria found in the rating schedule for headache 
disability shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology; as discussed 
above.  Again, the Veteran has an average of anywhere from 2 to 4 
prostrating attacks per month and she loses on average 2-3 days 
of work per month; this is contemplated by DC 8100.  For these 
reasons, referral for consideration of an extraschedular rating 
is not warranted for this claim.


ORDER

Service connection for GERD is denied.  

An initial rating in excess of 30 percent for tension headaches 
is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


